GIEGERICH, J.
Without toucMng upon the other points in the case, we find it necessary to reverse this judgment for error in the exclusion of evidence offered by the defendant. The action was *125brought upon a contract of insurance against disability occasioned through sickness, by the terms of which the defendant, a benevolent society, agreed to pay certain sums to the plaintiff, one of its members, should he become disabled under the circumstances specified. Upon the issue of notice and proof of claim the defendant offered-in evidence a document, which, according to the uncontradicted testimony of the defendant’s secretary, was the original constitution of the association, sealed wih its seal, and signed by its-president and secretary. Also from the proof adduced as foundation for the offer it appeared that access to this purported constitution was accorded the members of the society at its office, but that it did not exist in printed form. The justice below refused to receive the document in evidence, under exception, and this ruling we must hold to have been erroneous. Relevant and material the evidence certainly was. Even without intrinsic reference to the constitution made in the policy of insurance, such instrument, if shown to be in existence, controls, may supplement, and is presumed to be understood as an integral part of, the contract itself when-made between a benevolent institution and its member. SupremeCommandery Knights Golden Rule v. Ainsworth, 46 Am. Rep. 332; May, Ins. § 552; Nibl. Mut. Ben. Soc. § 166. But here there was a direct reference to the constitution in the policy. As to competency, the uncontradicted testimony of the defendant’s secretary,, noted above, furnished ample foundation in support of the evidence-offered. That the constitution was not printed and distributed to-the members does not, in so far as we are advised, have bearing upon the controlling force of that instrument. Its existence being proven, as we have said, the members are presumed to be cognizant of its terms. By the record this presumption not only is unrebutted, but is materially strengthened through proof that the constitution was always accessible to the defendant’s members, and so to the plaintiff.
For these reasons the judgment should be reversed, and a new trial ordered, with costs to the appellant to abide the event.